Filed 04/24/20                                                      Case 16-10015                                                 Doc 953



                              1   Elizabeth Green (admitted pro hac vice per Dkt. 853)
                                  BAKER & HOSTETLER LLP
                              2   200 South Orange Avenue Ste 2300
                                  Orlando, FL 32801-3432
                              3   Telephone:    407.649.4000
                                  Facsimile:    407.841.0168
                              4   Email:        egreen@bakerlaw.com
                              5
                                  Attorneys for Debtor
                              6   SOUTHERN INYO HEALTHCARE DISTRICT
                              7

                              8                            UNITED STATES BANKRUPTCY COURT
                              9                                EASTERN DISTRICT OF CALIFORNIA
                             10                                         FRESNO DIVISION
                             11   In re                                              Case No.: 16-10015
  B AKER & H OSTE TLER LLP




                             12
     A TTORNEYS AT L AW




                                  SOUTHERN INYO HEALTHCARE                           Chapter 9
        L OS A NGELE S




                                  DISTRICT,
                             13
                                                                                     REQUEST FOR DETERMINATION OF
                             14                      Debtor.                         REASONABLENESS OF
                                                                                     PROFESSIONAL FEES OF BAKER &
                             15                                                      HOSTETLER LLP
                             16                                                      Hearing Date, Time, and Location
                                                                                     Date:   May 20, 2020
                             17                                                      Time: 1:30 p.m.
                                                                                     Dept:   A
                             18                                                      Ctrm: 11 (Fresno)
                             19
                             20

                             21

                             22

                             23           1.     In December 2015, due to financial difficulties, the Debtor closed its hospital
                             24   operations and its CEO and board resigned. A reconstituted board determined that it was in the
                             25   best interests of the Debtor and its creditors to retain restructuring counsel, and retained Baker &
                             26   Hostetler LLP (“Baker”) to be its general bankruptcy counsel at the outset of this case in January
                             27   2016. Through this case, the Debtor has been able to resume operations.
                             28



                                                                                                     BAKER & HOSTETLER FEE APPLICATION
Filed 04/24/20                                                      Case 16-10015                                                 Doc 953



                              1          2.       The rigorous fee review required in a Chapter 7 or 11 case does not apply to this
                              2   Chapter 9 proceeding. Instead, section 943(b)(3) of the Bankruptcy Code requires only that “all
                              3   amounts to be paid by the debtor . . . for services or expenses in the case or incident to the plan
                              4   have been fully disclosed and are reasonable[.]”
                              5          3.       As set forth in the Declaration of Elizabeth Green, filed concurrently, Baker is a
                              6   national law firm with expertise in bankruptcy law and specifically in health care bankruptcies, and
                              7   charged its customary rates for bankruptcy and non-bankruptcy matters for its professional services
                              8   in this case. Baker ceased to be general bankruptcy counsel in April 2018, when lead counsel joined
                              9   a new firm, and performed limited work thereafter. Baker worked approximately 2,300 hours on
                             10   this bankruptcy. As a result of that work, the Debtor incurred fees and expenses owed to Baker in
                             11   the amounts of $1,081,104.50 and $125,098.54 respectively.
  B AKER & H OSTE TLER LLP




                             12
     A TTORNEYS AT L AW




                                         4.       Pursuant to an agreement between the Debtor and Baker, Baker has agreed to
        L OS A NGELE S




                             13   treatment and payment as set forth in the Seventh Amended Plan of Adjustment (Dkt. 915, p. 12).
                             14   This agreement is reasonable. The invoices for which Baker requests payment are summarized
                             15   below. Baker reserves the right to introduce the underlying invoices at the confirmation hearing.
                             16    Invoice Date Invoice             Fees             Expenses        Fees Paid        Expenses
                                                Period                                                                Paid
                             17    October 20,  January 2,          $366,276         $33,627.36      $0               $0
                                   2016         2016 –
                             18                 September
                                                30, 2016
                             19
                                   December 28, October 1,          $512,403.50      $47,896.67      $0               $0
                             20    2017         2016 -
                                                December 8,
                             21                 2017
                                   April 30,    December 9,         $170,756.50      $43,349.89      $0               $0
                             22    2018         2017 - April
                                                25, 2018
                             23    December 27, April 26 -          $31,668.50       $224.62         $0               $0
                                   2018         November
                             24                 30, 2018
                                                                    $1,081,104.50 $125,098.54        $0               $0
                             25

                             26

                             27

                             28
                                                                                  -2-
                                                                                                     BAKER & HOSTETLER FEE APPLICATION
Filed 04/24/20                                                   Case 16-10015                                                Doc 953



                              1            5.   Wherefore, Baker requests an order determining that the amounts it is to be paid
                              2   have been fully disclosed and are reasonable.
                              3

                              4   Dated:    April 24, 2020                Respectfully submitted,
                              5
                                                                          BAKER & HOSTETLER LLP
                              6

                              7                                           By:     /s/ Elizabeth Green
                                                                                  Elizabeth Green
                              8
                                                                          Attorneys for Debtor
                              9                                           SOUTHERN INYO HEALTHCARE DISTRICT
                             10

                             11
  B AKER & H OSTE TLER LLP




                             12
     A TTORNEYS AT L AW
        L OS A NGELE S




                             13

                             14

                             15

                             16

                             17

                             18

                             19
                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                                                                -3-
                                                                                                 BAKER & HOSTETLER FEE APPLICATION
